Citation Nr: 0505871	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran (appellant) had active duty from June 1965 to 
June 1967, including service in Vietnam.  This matter 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The RO granted service connection for PTSD and 
assigned an initial 50 percent disability evaluation.  By a 
decision issued in November 2002, the Board denied the 
veteran's appeal for an initial evaluation in excess of 50 
percent for PTSD.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By an order issued in August 2003, the Court 
vacated the Board's November 2002 decision.  In March 2004, 
the Board remanded the claim to the RO for further 
development.  The claim now returns to the Board.

During the pendency of this appeal, the veteran claimed 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  By a rating decision issued in December 
2002, the RO denied that claim.  The record before the Board 
is devoid of evidence that the veteran disagreed with or 
appealed that rating decision.  No issue regarding TDIU is 
before the Board at this time.


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claim 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The veteran's service-connected PTSD is manifested by 
depression, lack of concentration, irritability, anxiety, 
nervousness, sleep disturbances, psychomotor retardation, 
hypervigilance, distressing recollections of military 
experiences, flashbacks, and by Global Assessment of 
Functioning scale scores of 55 to 60, but not by 
inappropriate behavior, impairment of thought processes, 
persistent delusions or hallucinations, inability to perform 
activities of daily living, or persistent danger of hurting 
self or others.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.125, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 50 percent for his PTSD.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), enacted in November 2000, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

This claim was filed in 1997, several years prior to 
enactment of the VCAA.  However, no final decision had been 
rendered on the veteran's appeal when the VCAA was enacted in 
November 2000, and the VCAA is applicable to this claim.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) (the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim).  
Accordingly, the Board must insure compliance with the 
provisions of the VCAA in regard to this claim.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that it is not clear whether compliance with 
all notice provisions of the VCAA is required as to 
"downstream" issues, such as the claim at issue here, a 
claim for an increase in the initial evaluation assigned 
following an initial grant of service connection.  See 
McCutcheon v. Principi, 17 Vet. App. 559 (2004) (directing 
supplemental briefing of issue as to extent to which notice 
provisions of 38 U.S.C.A. § 5103(a) apply where 
"downstream" element is at issue).  In any event, the 
veteran has been provided notice of the provisions of the 
VCAA, and all duties under the VCAA have been complied with 
in regard to this downstream issue, as discussed below.  

The veteran was provided with basic information about the 
requirements for establishing service connection following 
the submission of his claim in late 1997.  The October 2000 
rating decision in which the RO granted service connection 
for PTSD included information about the criteria for 
evaluating the severity of disability due to PTSD.  

In January 2001, the RO issued a letter which specifically 
advised the veteran of the types of evidence he could submit 
or identify and the types of evidence that VA would obtain on 
his behalf.  A November 2001 statement of the case (SOC) 
notified the veteran of the enactment of the VCAA and of the 
provisions of that law.  That SOC advised the veteran of 
applicable regulations and provided the complete text of the 
criteria at 38 C.F.R. § 4.132, Diagnostic Code 9411, which 
provides the criteria for evaluation of disability due to 
PTSD.  The veteran was again notified of the information 
necessary to substantiate his claim for an increased initial 
evaluation by means of the discussion in the November 2001 
SOC.

The Board's November 2002 decision, although vacated, remains 
effective to notify the veteran of the enactment of the VCAA 
and the provisions of that act.  Following the Board's 
November 2002 decision, numerous pleadings were filed before 
the Court.  Those pleadings are also effective to provide the 
veteran with notification as required under the VCAA.

Following the Court's Order in this case, the Board issued an 
October 2003 letter and a March 2004 Remand decision which 
provided further information to the veteran.  In June 2004, 
the RO issued a letter which specifically informed the 
veteran of the status of his appeal and the additional 
evidence needed to substantiate his claim, among other items 
of information.  The letter advised the veteran that 
additional evidence could be submitted or identified up to 
one year from the date of issuance of that letter.

The veteran was afforded additional VA examination in 
September 2004.  In conjunction with that examination, 
current VA treatment records, including records dated from 
December 2000 through September 23, 2004 were associated with 
the claims files.  

In October 2004, the RO issued a supplemental statement of 
the case (SSOC) which included the full text of 38 C.F.R. 
§ 3.159 as revised to incorporate and implement the 
provisions of the VCAA.  In addition, the SSOC advised the 
veteran of the procedural actions since the SOC was issued in 
November 2001, and outlined the evidence received since that 
time.

It is noted that the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, a notice complying 
with the provisions of the VCAA was provided to the veteran 
prior to the initial unfavorable AOJ decision.  

In addition, the veteran has been provided with the complete 
text 38 C.F.R. § 3.159(b).  This information has: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) advised the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, by 
providing the complete text of 38 C.F.R. § 3.159(b)(1).  
Thus, if there was any defect in the notice provided to the 
veteran prior to the initial AOJ adjudication, that defect 
was cured in the notifications thereafter.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim at 
issue here.  

Applicable law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's 1997 claim for 
service connection, a 50 percent schedular evaluation, the 
evaluation currently assigned for the veteran's service-
connected psychiatric disability, contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See DC 9411.

A 70 percent evaluation, the next higher schedular 
evaluation, envisions occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61-70 suggests some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  However, a GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.

Factual background

In March 1998, the veteran submitted a formal claim for 
service connection for PTSD, following submission of an 
informal claim in late 1997.  That claim was granted, and, by 
a September 2000 rating decision a 50 percent evaluation was 
assigned, effective December 22, 1997.

Private clinical records dated in December 1997 reflect that 
the veteran complained that his nerves were bothering him.  
In March 1998, the veteran's private physician noted that his 
PTSD was "really a big problem" and also affected the 
veteran's depression.  VA treatment notes dated in March 1998 
reflect a clinical opinion that treatment for PTSD was 
needed.  June 1998 private notes reflect that there was no 
change in the veteran's PTSD clinical status.  He was 
described as "doing reasonably well."

January 1998 VA outpatient clinical records reflect that the 
veteran underwent an initial interview for the outpatient 
PTSD program.  Zoloft had been prescribed by the veteran's 
private physician six weeks earlier.  The veteran had 
symptoms consistent with depression as well as PTSD, but 
denied suicidal ideation.  During evaluation in February 
1998, the veteran reported that he was having difficulty 
handling pressure and that it was difficult even to answer a 
phone.  He reported poor concentration, decreased libido, 
weight loss, and generalized anxiety, all of which had 
worsened in the last year.  He denied violent behavior, 
stating that he tended to keep his anger inside.  He reported 
sleeping poorly, staying up until 3 a.m. watching TV and then 
getting up at 6 a.m.

Progress notes dated in March 1998 reflect that the veteran 
reported that he had more frequent episodes of intrusive 
thoughts at nighttime than in the daytime, had difficulty 
sleeping, and had nightmares.  In April 1998, the veteran 
reported having depressive episodes lasting up to three weeks 
at a time.  He reported that he had stopped using alcohol at 
the time of his 1997 cardiac surgery and continued to abstain 
from use of alcohol.  May 1998 treatment notes reflect that 
the veteran did not follow through with plans to attend a 
PTSD outpatient group.  

Outpatient treatment notes dated from June 1998 through 
January 1999 reflect that the veteran continued to abstain 
from alcohol and continued to take medication prescribed for 
control of PTSD and participate in PTSD treatment.  In August 
1999, the veteran's private physician noted that the veteran 
was continuing to use alcohol.

The report of a May 1998 examination conducted for Social 
Security Administration (SSA) disability determination 
purposes reflected that the veteran had been unable to work 
outside since January 1997, when he had cardiac surgery, 
because he could no longer climb a ladder.  His longest 
continuous employment had been for seven years.  His primary 
work experience was in construction.  He also worked as an 
account manager.  He generally related adequately to co-
workers and supervisors.  The veteran reported VA treatment 
for PTSD since 1989.  He reported his current symptoms as 
being miserable, having bad dreams, and being "worn out" 
because of loss of sleep from the dreams.  He reported going 
to meetings of veterans' groups and talking with friends two 
or three times a week.  The SSA examiner did not assign a GAF 
(Global Assessment of Functioning) scale score.

At a personal hearing conducted in September 1999, the 
veteran primarily testified regarding stressors he 
experienced during his service.  He testified that he 
continued to have nightmares, "bad times," and trouble with 
his "nerves."

VA treatment notes dated in December 2000 reflect that the 
veteran asked to re-connect with the PTSD program.  The 
veteran reported that he had stopped taking the medication 
prescribed, Sertraline (also known by the brand name Zoloft), 
around March 1999.  Gradually, he became more symptomatic 
after that, with worsening sleep disturbances and increased 
frequency of nightmares.  He reported being irritable toward 
his wife and grandchildren.  He reported suicidal thoughts 
and feeling easily bored.  He reported that he had attempted 
to work over the summer, but had lost employment because of 
irritability.  The provider concluded that the veteran was 
having an exacerbation of depressive and PTSD symptoms.  The 
examiner noted that the veteran's mood was "not good" and his 
affect was restricted.  The veteran reported that he could 
not stand to be around people due to irritability and 
boredom.  He also reported that he lost his temper quite a 
bit, cried often, and had flashbacks about twice a week.  The 
examiner concluded that the veteran met all criteria for 
PTSD.  Following January 2001 evaluation, including 
application of PTSD scales and the Hamilton scale for 
depression, a GAF score of 55 was assigned in February 2001.

At the time of examination conducted in February 2001, the 
veteran was neatly dressed and cooperative.  He was alert and 
oriented.  His thoughts were organized.  There was no 
suicidal or homicidal ideation.  There were no auditory or 
visual hallucinations.  He appeared tired and said.  His mood 
was bad.  His memory was grossly intact, but was not formally 
tested.  His insight was fair and his judgment was good.  A 
GAF score of 55 was assigned.

A March 2001 SSA decision which granted Social Security 
disability benefits determined that the veteran had PTSD, 
severe, among other significant medical disorders, including 
stenosis of the right coronary artery requiring angioplasty, 
chronic obstructive pulmonary disease, emphysema, a right 
renal artery angioplasty, as well as peripheral vascular 
disease and poor circulation to the lower extremities.

An August 2002 outpatient treatment note reflects that the 
veteran returned for continuation of pharmacologic therapy 
for his PTSD.  The veteran indicated he wished to continue 
his therapy with Sertraline and was quite happy with that 
therapy.  He continued to live with his wife of 37 years.  He 
reported that he and his wife liked to travel and camp in 
their motor camper.  He reported that he also enjoyed 
woodworking.  He reported having a few "rough" nights but 
states that he was dealing with things "pretty well" in 
general.  The assigned diagnosis was PTSD, partial remission.

The notes of private hospitalization in May 2003 secondary to 
a syncopal episode reflect that the veteran had an associated 
diagnosis of mild depression.

Treatment notes from July 2003 through June 2004 reflect that 
the veteran sought treatment for cardiac, eye, dental, and 
respiratory complaints, among other symptoms, but was not 
treated for PTSD, except through continuation of medications.

A June 2004 outpatient treatment note reflects that the 
veteran reported that Zoloft had decreased his irritability 
and helped him calm down.  He reported continuing sleep 
disturbances, waking up after sleeping only a couple of 
hours.  He did not remember any of the dreams or nightmares.  
He was neatly groomed.  His thoughts were organized and his 
affect was appropriate.  The veteran indicated a preference 
for treatment primarily through medication.

A September 2004 outpatient note reflects that the veteran 
complained of recurrent nightmares about Vietnam.  
Previously, attendance at a group made his symptoms worse.  
The provider increased the veteran's prescription for Zoloft 
(brand name of generic drug sertraline) from 50 milligrams to 
100 milligrams daily and the veteran agreed to try one-on-one 
counseling.  A VA clinical note later in September 2004 
reflects that the veteran was unable to report for 
appointment because his brother was seriously ill.

At the time of VA examination conducted in September 2004, 
the veteran reported that he continued to live with his wife 
of 39 years.  He last worked in 1996 as a construction 
worker.  This job ended when, as a result of cardiac disease, 
he underwent cardiac bypass.  He reported that at that same 
time, he was having problems with PTSD and could not sleep 
and had nightmares.  The veteran reported that he was not 
receiving psychiatric care or counseling other than 
continuation of his psychiatric medication, Zoloft.  He 
reported that he did not care much about being around people.  
He stated that he liked to go off and be by himself and did 
not like to stay in one spot very long.  He reported that he 
seldom had a remission from the symptoms, but was 
occasionally able to watch a movie or to do yard work and 
enjoy it.  He reported that his depression was less frequent 
with use of medication.  On an average day, he described 
awakening and getting up about 4:30 a.m.  He typically went 
to bed around midnight or 1 a.m.  He reported napping during 
the day, so that his total amount of sleep was five or six 
hours in a 24-hour period.  He denied delusions or 
hallucinations.  He reported that he maintained his own 
activities of daily living, but that his wife did the cooking 
and cleaning.  He reported feeling nervous and anxious. He 
stated that he was unable to concentrate.  He stated that he 
had little energy.  He sometimes also had pressured speech 
and racing thoughts, being able to go two or three days 
without sleep.  The veteran was oriented to month, year, and 
day of the week, but was unable to accurately state the exact 
date.  The veteran could not remember his middle name.  His 
eye contact was poor.  He was able to recall three of three 
items immediately, but was unable to recall any after five 
minutes.  However, he was able to recall the items when given 
hints.  He was able to remember one item with one hint; he 
needed two hints to recall the other two items.  His speech 
was soft and monotonous.  He was not spontaneous, but did not 
display impairment of thought processes or inappropriate 
behavior.  He was able to do simple addition and subtraction 
but was unable to calculate an answer that required a two-
step calculation.  His affect was blunted.  His motor 
movements were remarkable for notable psychomotor 
retardation.  His description of events in Vietnam conflicted 
with previous descriptions of those events.  He was unable to 
explain that contradiction.  He reported that he was 
irritable at times and endorsed hypervigilance, and stated he 
liked to be aware of his surroundings.  The examiner assigned 
a GAF score of 55 to 60.  The examiner opined that the 
veteran's notably blunted affect was most appropriately 
attributed to the veteran's bipolar disorder.

Analysis

The GAF scale scores of 55 and 55 to 60 assigned in this case 
indicate both moderate symptoms and moderate difficulty in 
social and occupational functioning, consistent with a 50 
percent evaluation, but that score is not consistent with a 
70 percent evaluation.  See DSM-IV at 46-47; Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The veteran meets some of the criteria for a 50 percent 
evaluation, as shown by the consistent evidence that he has 
difficulty sleeping and nightmares, occasional flashbacks, 
and symptoms of anger and irritability, although there is 
little evidence that these symptoms were significant in 
impairing work or personal relationships.  

The evidence also supports a finding that the veteran has 
some difficulty in establishing and maintaining effective 
work and social relationships, since the veteran's complaints 
of difficulty handling "pressure" appear to relate, at 
least in part, to situations requiring relationships with 
others, and the veteran has indicated that he does not 
socialize outside his family. 

However, in the family setting, the veteran has maintained 
his marriage to his wife of nearly 40 years, and has 
effective relationships with his children and grandchildren.  
These facts establish that the veteran has the ability to 
maintain relationships, and are not consistent with the 
criterion for a 70 percent evaluation, which requires 
evidence of inability to establish and maintain effective 
relationships. 

Other criteria for a 70 percent evaluation, such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical, obscure, 
or irrelevant, spatial disorientation, or neglect of personal 
appearance and hygiene, are simply not shown by the evidence 
of record.  

While the veteran's speech was described, in the report of 
the recent, September 2004, VA examination, as "soft" and 
"monotonous," and he reported occasional episodes of 
pressured speech, the described impairment of verbal 
communication is not so severe as to meet the criteria for a 
50 percent evaluation or the criteria for a 70 percent 
evaluation.  

The evidence establishes that the veteran has anxiety and 
nervousness, but there is no evidence that the veteran has 
frequent panic attacks of such severity as to the meet the 
criteria for a 50 percent evaluation; certainly, the 
veteran's episodes of panic are not near-continuous so as to 
meet the criteria for a 70 percent evaluation.  

The veteran does clearly manifest depression, which affects 
his ability to concentrate, and his depression does appear to 
affect his ability to function independently, appropriately 
and effectively.  In particular, it appears that the 
veteran's wife reminds him to take necessary actions at 
certain times, and that she performs many of the routine 
chores of independent living, such as cooking and cleaning.  
The evidence shows that the veteran has psychomotor 
retardation and also suggests that the veteran has difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting).  However, the Board does not find that 
these symptoms are of such significance as to increase the 
level of the veteran's impairment to a level approximating a 
70 percent evaluation.

While the veteran does report irritability, there is no 
evidence that the veteran's irritability has resulted in 
violence against property or any person.  

The evidence establishes that the veteran does not meet any 
of the criteria for a 100 percent schedular evaluation.  The 
veteran does not have total occupational impairment, as the 
evidence clearly reflects that he is able to drive, has a 
hobby that he enjoys at least occasionally, that he travels 
with his wife, and that he has close family relationships.  
The evidence establishes that the veteran does not have gross 
impairment in thought processes, does not display grossly 
inappropriate behaviors, does not have delusions or 
hallucinations, and does not meet any of the other criteria 
for a total schedular evaluation.

Although the veteran does meet a few of the criteria for a 70 
percent valuation, the disability picture related to the 
veteran's psychiatric symptoms, as a whole, is most 
consistent with a 50 percent evaluation, the evaluation 
currently assigned.  The Board recognizes that it is not 
necessary that the veteran manifest all of the symptoms found 
in the schedular criteria in order for a 70 percent rating to 
be assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].  

However, in this case, the veteran does not manifest all of 
the criteria for a 50 percent evaluation, and only a few of 
the criteria for a 70 percent evaluation.  Moreover, the 
assigned GAF scores, varying from 55 to 60, but with no lower 
score, is persuasive evidence that the impairments related to 
the veteran's PTSD are not more than 50 percent disabling.  

In particular, it has been noted that a diagnosis of bipolar 
disorder, type 2, has also been assigned for the veteran's 
psychiatric disorders, and one symptom, blunted affect, has 
been attributed to that disability.  It is also noted that 
the veteran has decreased weight and appetite, but several 
disorders other than PTSD which affect his weight and 
appetitive, including obstructive pulmonary disease and 
cardiac disease, have also been diagnosed.  

Since this is an appeal from an initial evaluation assigned 
following an original grant of service connection, the Board 
has considered whether the veteran's disability varied in 
severity at any time over the relevant period so as to 
warrant "staged" ratings.  In this regard, the Board notes 
that some variations in the veteran's symptoms have been 
noted over the nearly 10 years of the pendency of this claim, 
especially, for example, during the period when the veteran 
was not taking medication for control of the psychiatric 
disorder, and just before the transfer of the file back to 
the Board in late 2004, when the evidence establishes that 
the veteran's brother was seriously ill.  

However, the assigned GAF scores, ranging from a low of 55 to 
a high of 60, have remained remarkably consistent over the 
extended appeal period.  The Board finds that there was no 
period during which the overall symptoms appeared to be of 
such variation from the symptoms displayed in the VA 
examinations in which GAF scale scores of 55 to 60 were 
assigned as to warrant staged evaluations.  See Fenderson, 
supra.
 
The veteran was not hospitalized for treatment of PTSD during 
this period.  The veteran received regular pharmacologic 
treatment during the majority of the pendency of the appeal.  
The Board concludes, however, that the veteran's PTSD does 
not produce symptoms which cannot be evaluated under the 
regular schedular criteria.  The Board agrees with the RO's 
determination that an evaluation based on extraschedular 
factors is not required.  38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

The evidence is not in equipoise to meet or approximate the 
criteria for a 70 percent initial evaluation for service-
connected PTSD.  Because the evidence is not in equipoise in 
this regard, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.




ORDER

The appeal for an initial evaluation in excess of 50 percent 
for PTSD is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


